                                       ~~cI-(j7L~L          I
        Case 5:20-cv-00019-JPB-JPM Document 37-39 Filed 08/28/20 Page 1 of 1 PageID #: 344
                                                      /1
                                             -~   ~

  BP-A0148                                    INMATE       REQUEST    TO   STAFF   CDFRM
  JUNE 10
  U.S.       DEPARTMENT         OF   JUSTICE                                          FEDERAL BUREAU     OF   PRISONS




     TO: (Name and Title of          Staff Member)                DATE:               —    —   I~
         ~~~_(~/c(c1
     FROM:                                                        REGISTER NO.
               ~7~~_p
     WORK ASSIGNMENT:                                             UNIT:

                                     ~1/~
  SUBJECT: (Briefly state your question or concern and the solution you are requesting.
  Continue on back, if necessary.  Your failure to be specific may result in no action being
  taken.  If necessary, you will be interviewed in order to successfully respond to your
  request~~ ~               ~



                                                      ~              Ci~’~         ~                /~   ~                j

        ~ j~1           pF~~                                      ~ ~Fk~v-                               ~
i~I’I~i            ~.    ~                   7kc           ~J~J              ~                  A~       ~
j~                                     ~ ci~~                              ~ fi~ ~ ~
                                           ~           /~bj~         A     ~r~’ t~: P/~y~ f/~(L
             fry     /2~

                                              (Do     not write below this    line)


     DISPOSITION:




                   Signature    Staff Member                      Date



  Record Copy —         File;   Copy   —   Inmate

  PDF                                          Prescribed by P5511


                                                                     This form replaces BP—148.070       dated Oct   86
                                                                     and BP—S148.070 APR 94


  ?~E IN SECTION          6 UNLESS APPROPRIATE FORP~~~YI~’OLDER                                SECTION 6
